          EXHIBIT A




Case 5:19-cv-00467-BO Document 45-1 Filed 10/06/20 Page 1 of 2
From:            Michael McGurl
To:              Geis, Chris
Cc:              Epley, Erin; Sharika M. Robinson
Subject:         White v. Vance County Deposition Notices
Date:            Thursday, October 01, 2020 3:34:03 PM


EXTERNAL EMAIL: Open Attachments and Links With Caution.
Dear Mr. Geis,
In addition to the email service of our notices of deposition, you will also be receiving copies
of the notices by fax and mail. Please keep an eye out for them. The fax should arrive this
afternoon.

Stay safe and healthy,

Michael McGurl
The Law Offices of Sharika M. Robinson




           Case 5:19-cv-00467-BO Document 45-1 Filed 10/06/20 Page 2 of 2
